By the Court.

Lumpkin, J.,
delivering the opinion.
The caveat to the will of Mrs. Simpler is put upon two grounds, to-wit: incapacity to make a will, and fraud on the part of William Simpler, her son and principal legatee in the procurement of it.
The jury pronounced against the will. The circuit judge refused to grant a new trial; and the court is called on to reverse the judgment, notwithstanding it is conceded that the facts of the case were fairly submitted, under the law, to the jury.
To justify us in overruling the judgment, the case should be a strong one.
Upon the question of insanity, we might admit, perhaps, that the preponderance of proof is against the verdict. There is very stubborn testimony, however, in support of it. It is disputed and doubtful, whether the will was read over to the testatrix at the time of its execution. And that it was written from any instructions by her, there is no pretence whatever, although it may be in conformity to her long cherished intentions.
As to the second ground of caveat, the fraud of William Simpler in procuring the will, the weight of evidence is in favor of, and not against the verdict; and instead of producing the most satisfactory .proof as to the bona jides of his conduct, as he was bound to do, considering the condition of his mother, and the large interest he took under the will, there is the utter absence of explanatory testimony to remove the cloud which overhangs this transaction. There is much of art and contrivance disclosed *61in the record; and no one can doubt but that the old lady died, believing that she had no will, and who but her son, was the author and contriver of this mistake and delusion ?
J udgment affirmed.